UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                        No. 00-50067
                                      Summary Calendar



ROBERT F. NAYLOR, III,
                                                                            Plaintiff-Appellant,

                                              versus

AMERICAN SCIENCE & ENGINEERING, INC.,
                                                                          Defendant-Appellee.



                      Appeal from the United States District Court
                          for the Western District of Texas
                                 EP-99-CV-369-DB

                                        August 10, 2000
Before POLITZ, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       On April 10, 1998, Robert Naylor commenced an action against American
Science & Engineering (AS&E) asserting claims for discriminatory treatment,
hostile work environment and retaliation under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e, et seq. (1994). The district court held that Naylor failed


   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
to establish a genuine issue of material fact as to any of the claims, and we
affirmed.1
       On November 4, 1999, Naylor filed a second action against AS&E, asserting
claims of intentional discrimination under 42 U.S.C. § 1981 and tortious
interference with his prospective employment under Texas law. The district court
found that Naylor’s claims were barred by the doctrine of res judicata and
appropriately dismissed the action. Our review of the record and the briefs
submitted by the parties persuades us of the correctness of the district court’s
dismissal.2 We find no abuse of discretion in the imposition of sanctions by the
district court under Fed. R. Civ. P. 11.3
       AS&E seeks sanctions against Naylor for this appeal; Naylor moves for
sanctions against AS&E. Naylor’s motion is DENIED. AS&E’s motion for
sanctions, including attorney’s fees, is GRANTED and such inclusive sanctions are
set at $5000. Naylor is cast for all costs of this appeal.
       The judgment appealed is AFFIRMED.




   1
    Naylor v. American Science & Engineering, No. 99-50257 (October 28, 1999).
   2
    United States v. Shanbaum, 10 F.3d 305 (5th Cir. 1994).
   3
    Thomas v. Capital Security Services, Inc., 836 F.2d 866 (5th Cir. 1988).

                                              2